DETAILED ACTION
This action is responsive to communications filed 02 July 2020.
Claims 1-20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 18 August 2020 and 26 January 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ennis, Jr. et al. (US-8131992-B2) hereinafter Ennis in view of Buck et al. (US-9042876-B2) hereinafter Buck further in view of Ackmann et al. (US-20170097621-A1) hereinafter Ackmann.
Regarding claim 1, Ennis discloses:
A computer-implemented method for configuring one or more target nodes communicatively coupled to an operator node in a network ([col. 3, ls. 30-45] network analysis system generates visual data presentation that allows a user or administrator to draw conclusions about the impact of device configuration changes on other aspects of a network … e.g. to allow an operator to better understand and address the network’s shortcomings [col. 5, ls. 52-col. 6, ls. 3] network administrator corrects device configurations [FIG. 1] network analysis system 100 (i.e. operator node) connected to network [FIG. 4] e.g. devices in the network (i.e. one or more target nodes)) comprising: 
generating a differential visualization interface for display by a hardware display ([col. 7, ls. 41-50] user interface includes a display device (i.e. hardware display) and controller controls the display device of user interface to display visual data presentations of changes, operational issues, and policy compliance information (i.e. differential visualization interface generated for display)) and illustrating a difference between a set of system attributes of a first node at a current time and at a previous time ([col. 8, ls. 31-65] each of the visual data presentations can be filtered to depict information about changes, issues, and policy compliance as a function of time, e.g. date/hours of interest and altering the range of data shown, wherein a range of data for time periods requires a past and present time (i.e. beginning and end of the range of time), e.g. for a selected group of devices (i.e. a first node, etc.)), the differential visualization interface including a interface element that enables a user to select the previous time from a plurality of previous times ([col. 8, ls. 31-65] a ‘time’ icon or menu selection allows the user to select a date or hours of interest/alter the range of data shown); 
in response to receiving, from a user, a selection of a previous time from the plurality of previous times ([col. 8, ls. 31-65] a ‘time’ icon or menu selection allows the user to select a date or hours of interest/alter the range of data shown), modifying the differential visualization interface to include the difference between the set of system attributes of the first node at the current time and the selected previous time ([col. 8, ls. 31-65] each of the visual data presentations can be filtered to depict information about changes, issues, and policy compliance as a function of time, e.g. date/hours of interest and altering the range of data shown, wherein a range of data for time periods requires a past and present time (i.e. beginning and end of the range of time that are selected, e.g. selected previous time), e.g. for a selected group of devices (i.e. a first node, etc.)); and 

A slider bar interface element;
in response to receiving a request from a user, re-configuring the first node to match a configuration of the first node at the selected previous time.
However, Buck discloses:
A slider bar interface element ([col. 28, ls. 8-59], fig. 17 item #1702 to enable the recovery of data, the server stores past versions of data that are not present on the device, the user can view the data on the device at a given point in time, and a user interface control such as a slider allows the user to select a date or specific time from which to display the backed up data);
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ennis in view of Buck to have utilized a slider bar interface element for selecting a time. One of ordinary skill in the art would have been motivated to do so to enable the recovery of data (Buck, [col. 28, ls. 8-59]).
Ennis-Buck do not explicitly disclose:
in response to receiving a request from a user, re-configuring the first node to match a configuration of the first node at the selected previous time.
However, Ackmann discloses:
in response to receiving a request from a user ([0585] user can select (i.e. request)), re-configuring the first node to match a configuration of the first node at the selected previous time ([0585] select one of those configuration snapshots and roll back to it (i.e. matching a configuration at the selected previous time) e.g. of the control network 100 comprising [0393] controllable devices, etc. (i.e. nodes) wherein the network rolled back requires the devices, e.g. nodes, to be rolled back).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ennis-Buck in view of Ackmann to have 
Regarding claim 2, Ennis-Buck-Ackmann disclose:
The method of claim 1, as set forth above,
Ennis discloses:
wherein the differential visualization interface indicates a high variance between values of a system attribute using a first indicator ([col. 2, ls. 14-35] policy compliance indicator is displayed with the device indicator of each device that is not in compliance with configuration policy, e.g. one type of icon for non-compliance (i.e. high variance) [FIG. 4] [col. 4, ls. 21-40] issues can be categorized according to the significance or severity of the situation, e.g. negatively impacting current operating conditions and requires immediate attention (error) [col. 5, ls. 4-17] policy, e.g. collection of rules the network/devices are required/expected to follow (i.e. system attributes)) and a low variance between values of the system attribute using a second indicator different from the first indicator ([col. 2, ls. 14-35] policy compliance indicator is displayed with the device indicator of each device that is not in compliance with configuration policy, e.g. one type of icon for compliance, such as fully compliant (i.e. low variance) [FIG. 4] [col. 4, ls. 21-40] issues can be categorized according to the significance or severity of the situation, e.g. a less serious condition (information)).  
Regarding claim 3, Ennis-Buck-Ackmann disclose:
The method of claim 2, as set forth above,
Ennis discloses:
wherein the first indicator comprises a first color and wherein the second indicator comprises a second color ([col. 2, ls. 14-35] issue indicator can be a colored background with the color indicating the degree of significance or severity of a device’s most significant operational issue [col. 11, ls. 9-23] diagrams can be annotated with colors to identify which devices have experienced a change, are experiencing operational issues, or do not comply with established configuration policy).  
Regarding claim 4, Ennis-Buck-Ackmann disclose:
The method of claim 2, as set forth above,
Ennis discloses:
wherein the first indicator comprises a first icon type and wherein the second indicator comprises a second icon type ([col. 2, ls. 14-35] policy compliance indicator is displayed with the device indicator of each device that is not in compliance with configuration policy, e.g. one type of icon for non-compliance (i.e. high variance) and one type of icon for compliance, such as fully compliant (i.e. low variance) [FIG. 4] [col. 4, ls. 21-40] issues can be categorized according to the significance or severity of the situation, e.g. negatively impacting current operating conditions and requires immediate attention (error) and e.g. a less serious condition (information)).  
Regarding claim 5, Ennis-Buck-Ackmann disclose:
The method of claim 1, as set forth above,
Ennis discloses:
wherein the differential visualization interface further indicates a violation of a configuration policy associated with one or more of the system attributes at one or both of the current time and the selected previous time ([col. 2, ls. 14-35] policy compliance indicator is displayed with the device indicator of each device that is not in compliance with configuration policy, e.g. one type of icon for non-compliance (i.e. high variance) and one type of icon for compliance, such as fully compliant (i.e. low variance) [FIG. 4] [col. 4, ls. 21-40] issues can be categorized according to the significance or severity of the situation, e.g. negatively impacting current operating conditions and requires immediate attention (error) and e.g. a less serious condition (information)).  
Regarding claim 6, Ennis-Buck-Ackmann disclose:

Ennis discloses:
wherein the differential visualization interface further indicates a severity of the violation of the configuration policy ([col. 5, ls. 52-col. 6, ls. 3] policy violations can be categorized by severity and an indication of the severity of the policy violation can be reported).  
Regarding claims 8-13 and 15-20, they do not further define nor teach over the limitations of claims 1-6, therefore, claims 8-13 and 15-20 are rejected for at least the same reasons set forth above as in claims 1-6.
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ennis-Buck-Ackmann further in view of Brown et al. (US-7441051-B2) hereinafter Brown.
Regarding claim 7, Ennis-Buck-Ackmann disclose:
The method of claim 1, as set forth above,
Ennis discloses:
wherein a second interface element displayed within the differential visualization interface ([col. 7, ls. 51-65] display device of user interface 150 can be a GUI which allows the user to selectively control the format and content of the display and allow access to visual data presentations, and to correct problems/operational convenience, the user may employ the UI to command the network analysis system to perform scripted interactions to modify the configuration of individual or groups of devices). 
Ennis does not explicitly disclose:
wherein the request from the user is received via a second interface element displayed within the differential visualization interface.
However, Brown discloses:
 ([col. 8, ls. 8-54] select an existing endpoint system as the model system; select all endpoint systems for comparison against the configuration settings for the model system, e.g. an existing endpoint already exists therefore it was previously set up (i.e. configuration at previous time) and all endpoints (i.e. including first) are compared against the model system, such as to update the endpoints with configuration of the model system [col. 8, ls. 64-col. 9, ls. 23] drop-down list (i.e. second interface element), e.g. for selecting a model system (i.e. the request as set forth above in claim 1)).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to modify the invention of Ennis in view of Brown to have received the request from the user via a second interface element. One of ordinary skill in the art would have been motivated to do so to select a model system via a drop-down list (Brown, [col. 8, ls. 64-col. 9, ls. 23]) and allow a user to employ the UI to command the system to modify the configuration of individual or group of devices (Ennis, [col. 7, ls. 51-65]).
Regarding claim 14, it does not further define nor teach over the limitations of claim 7, therefore, claim 14 is rejected for at least the same reasons set forth above as in claim 7.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stefaniak et al. (US-20060179171-A1) SERVER CONSOLIDATION ANALYSIS;
Weinbrecht et al. (US-7774445-B1) SYSTEM AND METHOD FOR MANAGING ZONING IN A STORAGE AREA NETWORK BY COMPARING ZONE SETS AND IDENTIFYING DIFFERENCES BETWEEN ZONE SETS;
Gao et al. (US-8386593-B1) COMPUTER AIDED NETWORK ENGINEERING SYSTEM, APPARATUS, AND METHOD;
Sasaki et al. (US-9596124-B2) ASSISTANCE DEVICE OF NETWORK SYSTEM;
Bailey et al. (US-8380757-B1) TECHNIQUES FOR PROVIDING A CONSOLIDATED SYSTEM CONFIGURATION VIEW USING DATABASE CHANGE TRACKING AND CONFIGURATION FILES.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173.  The examiner can normally be reached on Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/KAMAL B DIVECHA/               Supervisory Patent Examiner, Art Unit 2453